DETAILED ACTION
The following Office action concerns Patent Application Number 17/270,668.  Claims 1, 3-13, 16, 23-29 are pending in the application.  Claims 4-9, 12-13, 27-29 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed April 25, 2022 has been entered.
The previous rejection of claims 1, 3, 10, 11, 16 and 23-26 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1, 3, 10, 11, 16 and 23-26 under 35 USC 103 over Shingai et al in view of Kauffman et al is maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10, 11, 16 and 23-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Shingai et al (US 10,427,251) in view of Kauffman et al (US 2016/0289477).
Shingai et al teaches a fine particle dispersion comprising silver particles, dispersant and solvent (abstract; col. 3, lines 57-65).  The dispersant includes DISPERBYK-2015 (col. 9, lines 13-23).  DISPERBYK-2015 is admitted by the applicant to include monomers derived from styrene, methacrylic-maleic acid, and alkoxy polyalkylene glycol methacrylate, in the claimed amounts (Spec., par. 25-26).  DISPERBYK-2015 is admitted by the applicant to have an acid value of 24 mgKOH/g and a molecular weight of 4500 (Spec., par. 71).  The amount of dispersant in the ink is 0.5-20 % by weight (col. 9, lines 45-51).  
The silver particles have an average size of 2-100 nm (col. 6, lines 23-29).  The solvent includes water and organic solvents (col. 4, lines 32-40).  The solvents can be used alone or in combination (col. 8, lines 43-44).  When water is used alone as the solvent, it would have the largest content in a water-based medium.  The fine particle dispersion is a printing ink (col. 15, lines 31-39; col. 9, lines 45-50).
Shingai et al does not teach the amount of silver particles in the ink.
However, Kauffman et al teaches a silver nanoparticle ink for screen printing comprising more than 30 % by weight and less than 60 % by weight silver nanoparticles (abstract; par. 73-74 and 85).  Using an amount of silver nanoparticles of 50 % by weight and an amount of dispersant of 1 % by weight (from Shingai et al), the ratio dispersant/(dispersant + metal) is 1/51 or about 0.02, which is within the claimed range.
Shingai et al teaches a silver ink that is applied by screen printing (col. 15, line 34).  Shingai et al does not teach the amount of silver particles in the ink for screen printing.  Kauffman et al teaches a silver ink for screen printing comprising 30-60 % by weight silver nanoparticles (par. 73-74, 85).  A person of ordinary skill in the art would have been motivated to combine the amount of silver nanoparticles of Kauffman et al with the ink composition of Shingai et al in order to obtain a silver ink suitable for screen printing.
Response to Arguments
The applicant argues that Shingai et al does not teach a water based solvent.  However, Shingai et al teaches that water is the solvent (col. 4, line 35).  
The applicant argues that the invention provides unexpected storage stability.  However, the examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention of metal fine particle dispersion with the closest applied prior art.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  Even if, arguendo, the comparison had been done between the applicants’ invention and the closest applied prior art, the claims would not be deemed patentable over the references of record since they are not commensurate in scope with the probative value of data in the examples.  See In re Clemens, 206 USPQ 289 (CCPA 1980).
The applicant argues that Kauffman et al teaches away because it does not include water.  However, Kauffman et al is not cited for its water content.  Shingai et al teaches water as a highly polar solvent.  Kauffman et al is cited for the amount of silver particles in a conductive printing ink.  Kauffman does not teach away from using silver particles in a printing ink.
The applicant argues that the claimed ratio of dispersant to silver particles plus dispersant is not taught by the references.  However, the amount of dispersant is taught by Shingai et al and the amount of silver particles is taught by Kauffman et al.  The claimed ratio is a simple mathematical computation from the amounts of dispersant and silver particles taught by the prior art.  Furthermore, using amounts from within the prior art ranges would have been obvious to a person of ordinary skill in the art.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 2, 2022